IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-10193
                         Conference Calendar



WILLARD BRADDY,

                                          Petitioner-Appellant,

versus

SAM L. PRATT,

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-1234-P
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Willard Braddy, federal prisoner # 70460-198, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition.

Because Braddy seeks to challenge his conviction and 188-month

sentence for possession with the intent to distribute

methamphetamine, his petition should have been filed as a 28

U.S.C. § 2255 motion.    See Pack v. Yusuff, 218 F.3d 448, 452 (5th

Cir. 2000); Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10193
                                -2-

2000).   Although Braddy can proceed under 28 U.S.C. § 2241 if he

demonstrates that 28 U.S.C. § 2255 relief is inadequate or

ineffective, he fails to address this issue on appeal and has

therefore abandoned the argument.   See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).   Accordingly, the district court’s

judgment is AFFIRMED.